 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   B.F. and A.A., minors, by and through their
     guardian Joey Fields, et al.,
 9                                                           Case No. C19-910 RAJ-MLP
                                 Plaintiffs,
10                                                           ORDER
             v.
11
     AMAZON.COM, INC., a Delaware
12   corporation, and A2Z DEVELOPMENT
     CENTER, INC., a Delaware corporation,
13
                                 Defendants.
14

15           THIS MATTER has come before the Court, pursuant to LCR 7(f), on Defendants

16   Amazon.com, Inc. and A2Z Development Center, Inc. (collectively, “Amazon”), requesting that

17   the Court grant leave to file a brief addressing the October 21, 2019 Report and

18   Recommendation (dkt. # 78) in excess of the 12-page limit under LCR 72. (Dkt. # 82.)

19           Having reviewed Defendants’ Motion, and finding good cause, the Court hereby

20   GRANTS Defendants’ Motion for Leave to File Over-Length Brief. Defendants are granted

21   leave to file a brief in response to the Report and Recommendation (dkt. # 78) with an additional

22   six (6) pages, for a total of 18 pages. (Dkt. # 82.) Similarly, Plaintiffs are granted leave to file an

23   overlength response to Defendants’ objections totaling 18 pages.




     ORDER - 1
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Richard A. Jones.

 3          Dated this 31st day of October, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
